Citation Nr: 0635060	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-27 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for an upper back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from May 1958 to November 
1958, and from January 1960 to August 1961.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision by the RO in Los 
Angeles, California that denied service connection for 
residuals of an upper back injury.  A videoconference hearing 
was held before the undersigned Acting Veterans Law Judge in 
September 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he incurred an upper back injury 
during service in May 1960, and that he currently has an 
upper back disability as a result.

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

By a statement dated in July 2002, the veteran reported that 
he was treated for his claimed back condition in 1962 at the 
Oklahoma State Prison.  In September 2003, he submitted an 
authorization and consent to release information to the VA 
(VA Form 21-4142) relating to his treatment for an upper back 
injury at the Oklahoma State Penitentiary in McAlester, 
Oklahoma, in 1962.  A review of the file does not show that 
the RO has attempted to obtain these records, and such must 
be done prior to appellate review.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).

At his September 2006 Board hearing, the veteran testified 
that he sought treatment for a back disability at the Los 
Angeles VA Medical Center.  Such records are not on file and 
must be obtained.  Id.; Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for an upper back 
disability since separation from service.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.

In particular, the RO should attempt to 
obtain pertinent medical records from the 
Oklahoma State Penitentiary in McAlester, 
Oklahoma, dated in 1962, and any 
pertinent medical records from the Los 
Angeles VAMC.

2.  If deemed necessary, schedule the 
veteran for a VA examination to ascertain 
the etiology of his upper back 
disability.  

3.  The RO should then re-adjudicate the 
claim on appeal.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


